Citation Nr: 1430989	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  11-23 694A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether there is new and material evidence to reopen a claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of hiatal hernia surgery, and, if so, whether compensation is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1942 to September 1948. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied service connection for a hiatal hernia and also discussed entitlement to compensation for that disorder under 38 U.S.C.A. § 1151.  The August 2011 statement of the case, while phrasing the issue as service connection, also addressed 38 U.S.C.A. § 1151.  

A Board videoconference hearing was held in June 2014 before the undersigned Veterans Law Judge, and a transcript of the hearing is of record.  At the hearing, the Veteran and his representative clarified that he was seeking to reopen his claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of hiatal hernia surgery, and not entitlement to service connection for that disorder.  Accordingly, the Board has framed the issue as reflected on the title page.  To the extent that a claim for service connection for a hiatal hernia was perfected on appeal, the Veteran has withdrawn that claim.  See 38 C.F.R. § 20.204 (2013).

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of records in both electronic repositories.

The Board notes that the evidence of record, to specifically include a January 2004 audiology consultation finding the Veteran's hearing loss and tinnitus to be related to his military noise exposure, raises the issues of service connection for bilateral hearing loss and tinnitus.  These issues, however, have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them.  So, the issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

The reopened claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of hiatal hernia surgery is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In a January 2004 rating decision, the RO denied entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of hiatal hernia surgery.  The Veteran did not perfect an appeal of this decision.

2.  The evidence associated with the claims file subsequent to the January 2004 rating decision relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim for compensation pursuant to 38 U.S.C.A. § 1151 for residuals of hiatal hernia surgery.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision that denied entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of hiatal hernia surgery is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2. New and material evidence has been received to reopen a claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of hiatal hernia surgery.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.  The Board notes, however, as will be discussed below, that further assistance is necessary prior to review of the merits of the claim.

New and Material Evidence

Compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability were service-connected.  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility. In addition, the proximate cause of the disability must be either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (2013). 

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of hiatal hernia surgery was previously denied on the merits in an January 2004 rating decision, mailed to the Veteran in February 2004.  He did not appeal, and no new and material evidence was received within one year of the January 29, 2004 determination.  See 38 C.F.R. §§ 3.156(b), 20.200.  Thus, the January 2004 RO decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200, 20.201, 20.302 (2013).  The Veteran sought to reopen his claim in May 2009 2009.

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).  Rather, the evidence need only raise a reasonable possibility of substantiating the claim, in light of evidence previously of record.  Id. at 121.

As noted above, the Veteran was previously denied entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of hiatal hernia surgery in January 2004, in part because there was no evidence of record showing any current residuals from his hiatal hernia surgery.  Evidence received since that denial, in particular the Veteran's June 2014 hearing testimony, reflects the Veteran's credible complaints of continued soreness and discomfort surrounding the surgical site.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); 

see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Accordingly, the Board finds that new and material evidence has been received and the claim is reopened.


ORDER

New and material evidence having been submitted, the claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of hiatal hernia surgery is reopened.


REMAND

Unfortunately, the Board must remand the now reopened claim for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure a complete record upon which to make an informed decision so that the claims are afforded every possible consideration.

The Veteran claims that he had a hiatal hernia that was surgically repaired at the Bay Pines VA Medical Center during the 1970's.  Following this surgery, the Veteran asserts that he has continued to experience post-operative residuals, to include discomfort and soreness at the surgical site.  

Medical evidence currently of record references the Veteran's surgery and his post-operative residuals.  In this regard, a January 1979 VA examination report reflects that the hiatal hernia surgery was performed at the Bay Pines VAMC in December 1978.  The examiner additionally notes that the Veteran was still experiencing "pain in the gastric area and in the area of the surgical scar," noting the status to be "healing."  A subsequent February 1980 VA examination reflects a history of hiatal hernia surgical repair in "late 1978."  The examiner found "manifest tenderness and muscle guarding to palpitation over [the] entire abdomen."  The examiner further noted the presence of well-healed keloidal abdominal scars.

The Veteran testified during his June 2014 Board hearing that he had a hiatal hernia surgically repaired at the Bay Pines VAMC in the 1970's, following transfer to Bay Pines from Bay Front Hospital in St. Petersburg, Florida.

However, no surgical record from the Bay Pines VAMC has yet been obtained.  In an attempt to obtain these records, the RO sent multiple records requests to the Bay Pines VAMC in October, November, and December 2003.  The RO first requested "copies of all hospital summaries, out-patient treatment records, nurses' and doctors' notes and the like for the period of treatment or hospitalization in 1970."  In subsequent requests, the RO stated instead that the Veteran's surgery occurred in December 1978, and thus sought records from that period.  In December 2003, the Bay Pines VAMC Information Systems Service responded that it could not comply with the request because there was "no information for the time period specified at this facility."  This response is not sufficient in that it did not indicate the time period for which records were searched and did not describe the efforts undertaken to verify that the records, in fact, did not exist.  Thus additional attempts should be made to locate the Veteran's records of his 1978 hiatal hernia repair at the Bay Pines VAMC.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Moreover, regarding the Veteran's testimony concerning his transfer from a private hospital to the Bay Pines VAMC, because VA is on notice that there are additional records that may be relevant to the Veteran's claim, on remand the Veteran should be asked to provide release forms so that these additional records can be obtained.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

Additionally, all recent VA treatment records should also be obtained.

Finally, a VA examination should also be scheduled that addresses the Veteran's contentions, as well as the requirements for establishing entitlement to compensation pursuant to 38 U.S.C.A. § 1151 (i.e., whether the Veteran has additional disability that was caused by the treatment rendered, and if so, whether there was fault on the part of treatment providers or whether the resulting additional disability was an unforeseen circumstance).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a VCAA letter concerning his claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of hiatal hernia surgery.  

2.  Contact the Bay Pines VA Medical Center (VAMC) and any other appropriate records repository in an attempt to obtain the complete surgical record from the Veteran's 1978 hiatal hernia repair, performed at the Bay Pines VAMC.  A request should be made for all records dated from January 1970 through February 1980, to include records of a hiatal hernia repair in approximately 1978.  If these records are not available, a negative reply is required.  Also, if it is determined that further efforts to obtain these records would be futile, a memorandum for the file making a formal finding of unavailability must be issued.

3.  Obtain the Veteran's VA treatment records for the period from December 2013 to the present and associate them with the claims file.

4.  Ask the Veteran to identify all non-VA healthcare providers that provided treatment of his hiatal hernia, as well as the approximate dates of service, to include records from Bay Front Hospital in St. Petersburg, Florida.  After securing the appropriate release form(s), make reasonable attempts to obtain all identified records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  

5. After the above has been accomplished to the extent possible, schedule the Veteran for an appropriate VA examination.  The claims file must be made available to the examiner, who must indicate in his/her report that the file was reviewed.  All indicated tests and studies should be completed.  The examiner must then answer the following questions:

(a)  Does the Veteran have post-surgical residuals of hiatal hernia surgery?

(b)  If the hiatal hernia surgery resulted in additional disability, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such additional disability was caused by carelessness, negligence, lack of proper skill, error in judgment, or fault on the part of VA?  Also provide an opinion as to whether such additional disability was a reasonably foreseeable result of his hiatal hernia surgery, that is, would a reasonable health care provider have considered the additional disability to be an ordinary risk of the treatment at issue?

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

*  The January 1979 VA examination report reflecting that the hiatal hernia surgery was performed at the Bay Pines VAMC in December 1978 and noting that the surgical incision was "healing," but that the Veteran was still experiencing "pain in the gastric area and in the area of the surgical scar"; 

*  The February 1980 VA examination reflecting a history of hiatal hernia surgical repair in "late 1978" and finding "manifest tenderness and muscle guarding to palpitation over [the] entire abdomen" with well-healed keloidal abdominal scars.

*  The Veteran's June 2014 Board hearing testimony regarding his current symptomatology, including discomfort and soreness, associated with his surgical site.  

The examiner is asked to provide a complete rationale for all opinions rendered, with medical explanation and citation to the record.

6.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

7.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


